DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 8/26/2020.
Claims 1, 3, 7 and 8 have been amended.
Objection to drawings is withdrawn in view of Applicant filed replacement sheet.
Claims 1-8 remain pending and have been examined.
As indicated in previous office action, claims 2-3 and 5 contain allowable subject matter, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome any other 112 rejections.

Response to Amendment/Arguments
Applicant’s amendment filed on 8/26/2020, changed the recited “program code” to – pre-compiled program code – in independent claims 1, and 7-8. However, the claim language and/or specification does not explicitly disclose the type, structure and/or definition of the pre-compiled program code. Therefore, the pre-compiled program code can be reasonable interpreted as any types of program code.
Applicant’s arguments filed on 8/26/2020, in particular on pages 10-13, have been fully considered but they are not persuasive. For example:
At Remarks page number 7-8, “Applicant respectfully submits that there is no teaching or suggestion in Rabinovich of counting a number of arithmetic operations within a function or program element, let alone using this number to determine whether or not to re-divide the function into two or more program elements”.
However, Examiner respectfully disagrees.
As indicated in previous office action, Rabinovich discloses counting the number of arithmetic operations (i.e., “functions”) in a program element among the two or more program elements exceeds a threshold (i.e., “identify functions…exceed a threshold size”, see paragraph [0015]) to redivide the program element into two or more program elements (i.e., “code sections”, see paragraph [0015], “identify functions in the compiled application that exceed a threshold size…A function splitter module is invoked to divided the identified function into smaller of code sections”). It can be seen that the size/number of functions can be reasonable interpreted as the number of arithmetic operations, which is used by Rabinovich’s function splitter module to determine when to divide/re-divide the function into smaller code sections.
At Remarks page number 8-9, “Applicant respectfully submits that the embodiment of Figure 5 in Durand is not directed or reasonably pertinent to redividing a program element (e.g., function) into multiple program elements as claimed.” 
However, Examiner respectfully disagrees.
As indicated in previous office action and discussed above, Kobayashi and Rabinovic disclose the limitation about dividing/redividing a program element (e.g., function) into multiple program elements (e.g., smaller of code sections). Durand discloses the limitation about treating all expressions using a common variable (i.e., “global variable”, Fig.5, item 51) among variables used for an output of the program element as one program element (e.g., “global variable”, Fig.5, item 51), wherein the partitioning of  a program code is based on the function definition including the global variable (see, paragraph [0057], “Physical partitioning of a program can also be obtained based upon function definitions...In such situation, the code portion interface 52 becomes the external dependencies of the function, which include the function signature itself, but also any global variables 51…”). It can be seen from Fig.5, all functions (e.g., function1, function 2…using the common variable (e.g., global variables).

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Term “processing circuitry” in claims 1-6 disclosed in specification is a “processor” (see paragraph [0235]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and 7-8:
Independent claims 1 and 7-8 recite limitation about “pre-compiled program code” in line 2 or 3 respectively. It is not clear to Examiner what the type, structure and/or definition of the pre-compiled program code is. For the purpose of compact prosecution, Examiner treats the “pre-compiled program code” as any types of program code.

Claims 2-6:
Dependent claims are also rejected for the same reason as addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Kenichi Kobayashi, US2013/0185300A1) in view of Rabinovich  (Rabinovich et al., US2011/0066999A1), Durand (Durand et al., US20130125090A1) and Far chi (Far chi et al., US2016/0004627A1) .
With respect to claims 1, 7, and 8, Kobayashi discloses:
An information processing apparatus/method/product comprising: processing circuitry/medium (i.e., “CPU”, “DISK”, see Fig.3, items 301, 302-308): 
to divide hierarchized pre-compiled program code (i.e., “source code”, see Fig.16, step S1601) into two or more program elements of the pre-compiled (i.e., “entities”, see Fig.16, step S1603) in accordance with a predetermined division condition (i.e., “Analyze source code”, step S1602 and paragraph [0117], “he dividing device 400 analyzes the read source code using text analysis technologies and static analysis technologies (step S1602)”), and 

[when the number of arithmetic operations in a program element among the two or more program elements exceeds a threshold, to redivide] the program element into two or more program elements by treating all expressions [using a common variable among variables used for an output of the program element] as one program element (i.e., paragraph [0120], “The dividing device 400 then uses Expression (1) to calculate the essentiality for each edge of the selected entity (step S1704)”)

to analyze each of a plurality of program elements obtained by division and redivision (i.e., Fig.16, steps S1603-S1605), and to extract an attribute of each program element and a hierarchy of the plurality of program elements (i.e., “Extract Inter-Entity Dependent Relationships”, see Fig.16, step S1604); and 

to perform [machine learning] on the basis of the attribute of each program element and the hierarchy of the plurality of program elements extracted (i.e., “Extract Inter-Entity Dependent Relationships”, see Fig.16, step S1604) and to group the plurality of program elements into a plurality of groups (i.e., “clusters”/”Clustering processing”, see Fig.15, step S1503 and paragraph [0011], “dividing the group of entities into clusters, so as to be include in the cluster a lot of the dependent relationship.  
Kobayashi does not explicitly disclose following “redivide the program element” and “machine learning” features.
However, Rabinovich in the same analogous art discloses when the number of arithmetic operations (i.e., “identify functions…exceed a threshold size”, see paragraph [0015]) in a program element among the two or more program elements exceeds a threshold (i.e., “exceed  a threshold size”, see paragraph [0015]), to redivide the program element into two or more program elements (i.e., “code sections”, see paragraph [0015], “identify functions in the compiled application that exceed a threshold size…A function splitter module is invoked to divided the identified function into smaller of code sections”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rabinovich into the invention of Kobayashi to redivide/further divide the identified number of functions/arithmetic operations that exceed the threshold size. One would have been motivated to do so to divide the program into proper size based on the system requirement and configuration as suggested Rabinovich (see for example, paragraph [0015], identify functions in the compiled application that exceed a threshold size. The threshold size is determined according to memory limitations…”)
Kobayashi and Rabinovich do not explicitly following, however, Durand in the same analogous art discloses to redivide the program element into two or more program elements by treating all expressions using a common variable (i.e., “global variable”, Fig.5, item 51) among variables used for an output of the program element as one program element (i.e. “Physical partitioning of a program can also be obtained based upon function definitions. FIG. 5 illustrates such physical partitioning into code portions based on function definitions in accordance with the present invention whereby function definitions 53, 54, 55 may form the granularity of code portions.  In such situation, the code portion interface 52 becomes the external dependencies of the function, which include the function signature itself, but also any global variables 51…”, and related description).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Durand into the invention of Kobayashi and Rabinovich to perform the redivision based on the function definition as suggested by Durand (see for example, paragraph [0057]).
Kobayashi, Rabinovich and Durand do not explicitly discloses “machine learning” feature. However, Far chi in the same analogous art discloses using machine learning to group/cluster software elements based on attributes (i.e., “the machine learning tool may classify a software element based on the one or more attributes…”, see paragraph [0055]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Far chi into Kobayashi for automatically cluster the software elements as suggested by Far chi (see for example, paragraph [0055], “…software elements may be clustered automatically into labels based on their attributes…The machine learning tool may classify software element based on the one or more attributes”, and related description).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi Rabinovich, Durand and Far chi as applied to claim 1 above, and in view of Castillo (Castillo et al., US2011/0029523A1)
With respect to claim 4, Kobayashi in view of Rabinovich and Durand does not explicitly disclose following limitation, however, in the same analogous art Castillo discloses: 
 wherein the processing circuitry extracts at least any one of [the number of operators, the number of branches, the number of loops], the number of variables (i.e., “number of variables for each of the number of target objects, perform a cluster analysis on the variables of the target object to group the number of target objects into clusters of target objects with similar variables…”, see paragraph [0009], and [0053], and related description), [and the number of data inputs and outputs included in each program element], as the attribute of the program element.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Castillo into the invention of Kobayashi. One would have been motivated to do so to “perform a cluster analysis on the variables of the target object to group the number of target objects into clusters of target objects with similar variables…” as suggested by Castillo (see paragraph [0009]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi Rabinovich, Durand and Far chi as applied to claim 1 above, and in view of Chen (Chen et al., US8,997,071B2)

With respect to claim 6, Kobayashi does not explicitly disclose following limitation, however, Chen in the same analogous art discloses:
 wherein the processing circuitry selects a bus layer (i.e., “main processor”, “processing element” - runtime environment, see Fig.1) which satisfies a constraint condition among a plurality of bus layers (i.e., Fig.1, items 108, items 104a-n, items 102a-b“main processor”, “processing element”, “parameterized main processor”, see col.1, lines 32-44), for an architecture candidate (i.e., “code sections”, see col1, lines 32-44) in which two or more devices are bus-connected (i.e., connected by item 108) among a plurality of architecture candidates generated as candidates for a computer architecture which implements the program code on the basis of a grouping result (i.e., Abstract, “divides source code into code sections and characterizes each of the code sections based on pre-defined criteria.  Each of the code sections is characterized as at least one of: allocate to a main processor, allocate to a processing element, allocate to one of a parameterized main processor and a parameterized processing element, and indeterminate…transforms the code sections based on results of the analyzing.  The transforming includes re-characterizing the code sections for alternate execution in a runtime environment”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Chen into the invention of Kobayashi. One would have been motivated to do so to select best version and re-characterized the code sections for alternate execution in a runtime environment as suggested by Chen (see for example, col.6, line 65-67 and col.1 lines 42-43)

Conclusion
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHENG WEI/Examiner, Art Unit 2192                                                                                                                                                                                                        

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                01/15/2021